

117 SRES 219 ATS: Designating May 18, 2021, as “CASA/GAL Volunteers' Day”. 
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 219IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Brown (for himself, Mr. Young, Mr. Wyden, Mr. Braun, Ms. Smith, Mr. Van Hollen, Mr. Booker, Mrs. Capito, Mr. Grassley, Ms. Rosen, Mr. Tillis, and Mr. Lankford) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 24, 2021Committee discharged; considered and agreed toRESOLUTIONDesignating May 18, 2021, as CASA/GAL Volunteers' Day. Whereas Court Appointed Special Advocate (referred to in this preamble as CASA) and Guardian ad Litem (referred to in this preamble as GAL) volunteers are trained and qualified to advocate nationwide for the best interests of children before courts in cases with allegations of abuse or neglect;Whereas more than 424,000 children in the United States enter the foster care system, through no fault of their own, due to allegations of abuse or neglect and rely on adults to advocate on their behalf;Whereas children of color are more likely to stay in the foster care system for longer periods of time and are less likely to be reunited with their biological families;Whereas CASA and GAL volunteers, appointed by a judge—(1)provide the court with the comprehensive and objective information the court needs to make the most well-informed decisions and help ensure positive outcomes for children and youth; and (2)take time to build meaningful and authentic relationships with such children and youth;Whereas CASA and GAL communities across the country remain committed to the recruitment and retention of volunteers who reflect the diversity of the children they serve;Whereas research shows that when a caring and consistent adult like a CASA or GAL volunteer is assigned to a case, outcomes are strengthened for children and families, a higher number of services are ordered, and children are significantly less likely to reenter the child welfare system, perform better academically and behaviorally, and have higher levels of hope;Whereas, in January 1974, Congress enacted the Child Abuse Prevention Treatment Act (42 U.S.C. 5101 et seq.); Whereas the Child Abuse Prevention Treatment Act provides financial assistance to States for the prevention and treatment of child abuse and neglect and includes a requirement that in every case a GAL must be appointed to represent the best interest of the child;Whereas such GAL requirement was subsequently amended to provide that the GAL may be an attorney or a court-appointed special advocate; andWhereas, today, CASA and GAL volunteers span 49 States and the District of Columbia, including 948 State organizations and local programs, and more than 96,000 volunteers offer their services to nearly 277,000 children, youth, and families: Now, therefore, be itThat the Senate—(1)designates May 18, 2021, as National CASA/GAL Volunteers’ Day; and(2)commends and celebrates CASA and GAL volunteers for their dedication and hard work in advocating for the best interests of children so that every child who has experienced abuse or neglect can be safe, have a permanent home, and have the opportunity to thrive. 